Citation Nr: 0733881	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a right upper arm 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied a compensable rating for the residual 
conditions of a fracture of the right humerus.  In April 
2005, the veteran testified a travel board hearing held at 
the RO.  In November 2006, this case was remanded by the 
Board for additional development.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
in April 2007 pertaining to his claim for a compensable 
rating for a right upper arm fracture and has not provided 
good cause for his failure to report.


CONCLUSION OF LAW

The claim for a compensable rating for a right shoulder 
disability must be denied due to failure to report to a 
scheduled VA examination.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2003, November 
2004, and December 2006; a rating decision in August 2003; 
and a statement of the case in December 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also requested 
medical examinations in relation to this claim, but, without 
good cause, the veteran failed to report.  The Court has held 
that "[t]he duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  When entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination, and a claimant fails to report for an 
examination in conjunction with a claim for increase without 
good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2007); Engelke v. Gober, 10 Vet. App. 396 
(1997).

In July 2003, the veteran filed a claim of entitlement to a 
compensable rating for his right arm disability.  The most 
recent VA examination of record is dated in September 1993.

In an August 2003 letter, the veteran was informed that a VA 
examination had been scheduled at the VA Medical Center 
(VAMC) in Houston, Texas in conjunction with his claim for a 
compensable rating for his right shoulder disability.  The 
letter notified him that the examination was very important 
and that without it, his claim might have to be denied.  The 
letter also informed him that he would be reimbursed for 
travel to the examination.  However, he failed to report for 
the examination.

A second VA examination was scheduled in February 2004 which 
he also failed to attend.  In a statement dated in September 
2004, he explained that he was never reimbursed for travel to 
VA examinations in September 1993 and April 1999, and would 
attend another examination if he was reimbursed for travel to 
those examinations.

In a December 2004 statement of the case, the RO provided the 
veteran with detailed information concerning the travel 
reimbursement process and informed him that he was 
responsible for submitting verification of his address to the 
VAMC.  However, there is no information in the claims file 
confirming that he provided the VAMC with the information 
necessary to process a request for reimbursed travel.
In April 2005, the veteran testified at a hearing before the 
Board and stated that he would attend a VA examination at the 
Lufkin VA Outpatient Clinic.

In November 2006, the Board remanded the claim, in part, so 
that another VA examination could be scheduled.

In a March 2007 letter, the veteran was informed that a VA 
examination was scheduled and that failure to attend may 
result in the denial of his claim.  However, he failed to 
report for the VA examination scheduled in April 2007.

There is no indication in the record that any of the 
aforementioned correspondence was sent to an incorrect 
address, nor was any such claim made by the veteran.  
Notification for VA purposes is written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).  In 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 217 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  As the record shows that 
the veteran has failed to attend three scheduled examinations 
in relation to his claim for a compensable rating for his 
right shoulder disability, the Board finds that additional 
efforts to schedule a fourth examination would be futile.  

After a review of the claims file, the Board finds no 
alternative but to deny the veteran's claim due to failure, 
without good cause, to report for VA examinations scheduled 
in August 2003, February 2004, and April 2007.  38 C.F.R. 
§ 3.655.  While the veteran claimed that he was financially 
unable to attend the August 2003 and February 2004 
examinations, he has failed to furnish any explanation for 
failing to attend the April 2007 examination.  In addition, 
VA informed him that he would be reimbursed for travel if he 
submitted the requested information to the VAMC.  The duty to 
assist is not a one-way street.  The veteran has failed to 
cooperate in the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In as much as the veteran, without good cause, failed to 
report for three VA examinations scheduled in conjunction 
with his claim for a compensable rating for a right shoulder 
disability, his claim for an increased rating must be denied.  
38 C.F.R. § 3.655.


ORDER

A compensable rating for a right upper arm fracture is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


